2019 UT App 155



               THE UTAH COURT OF APPEALS

                    ROBBEN ANN OLDROYD,
                         Appellant,
                             v.
                   FARRELL LYNN OLDROYD,
                         Appellee.

                           Opinion
                       No. 20180257‐CA
                   Filed September 26, 2019

          Second District Court, Morgan Department
                The Honorable Noel S. Hyde
                        No. 134500028

        Brent D. Wride and Bryant McConkie, Attorneys
                         for Appellant
         Brian E. Arnold and Lauren Schultz, Attorneys
                          for Appellee

JUDGE MICHELE M. CHRISTIANSEN FORSTER authored this Opinion,
   in which JUDGES KATE APPLEBY and DAVID N. MORTENSEN
                         concurred.

CHRISTIANSEN FORSTER, Judge:

¶1     Robben Ann Oldroyd (Wife) appeals the district court’s
determination that Farrell Lynn Oldroyd (Husband) was entitled
to an equitable interest in property she acquired prior to the
parties’ marriage. We reverse and remand for further
proceedings.


                       BACKGROUND

¶2     This case previously came before us in Oldroyd v. Oldroyd
(Oldroyd I), 2017 UT App 45, 397 P.3d 645. At that time, Wife
                        Oldroyd v. Oldroyd


challenged the district court’s determination that Husband had
acquired a premarital interest in a home constructed prior to
their marriage and titled in her name. Id. ¶¶ 2, 5.

¶3      We vacated the award and remanded for the district court
to make additional findings disclosing “the steps by which the
district court reached its ultimate conclusion.” Id. ¶¶ 5, 11.
Although courts have discretion to grant one spouse an
equitable portion of premarital property belonging to another
spouse in certain circumstances, see Lindsey v. Lindsey, 2017 UT
App 38, ¶ 33, 392 P.3d 968, the district court had not made
findings regarding any of those circumstances. Instead, it
concluded that Husband had “acquired a separate premarital
interest in the improvements on the property.” Oldroyd I, 2017
UT App 45, ¶ 4 (quotation simplified). Yet the court did not
articulate “what legal theory gave” Husband a premarital
interest in the property as opposed to an equitable interest in a
portion of a premarital asset belonging to Wife. Id. ¶ 8. Thus, we
were “unable to trace with accuracy the steps by which the
district court reached its ultimate conclusion that [Husband] had
obtained a premarital interest in the house.” Id. ¶ 11 (emphasis
added).

¶4    On remand, the court made additional findings regarding
Husband’s contribution to the value of the home. The court
found that Wife had contributed $350,000 toward the out‐of‐
pocket costs of constructing the home and that “[t]he value of
the specialized expertise and labor provided” by Husband,
which included providing “the vast majority of supervision and
conceptual direction for the construction of the home,” “was
equivalent to the value of [Wife’s] financial contributions to the
home’s construction,” i.e., $350,000.1 The court further found that

1. At trial, a general contractor called as an expert witness for
Wife estimated that he would have charged approximately
$804,000 to build the home in 1997.




20180257‐CA                     2               2019 UT App 155
                        Oldroyd v. Oldroyd


Husband “conferred upon [Wife] the benefit of his unique and
specialized knowledge and skills in constructing the . . . home,”
that Wife “was aware of and appreciated the unique and
substantial benefit being conferred upon her,” and that
permitting Wife “to retain the benefit of [Husband’s] knowledge
and skills without granting [Husband] equal value in the home
would unjustly enrich” Wife. Based on these findings, the court
determined that the parties “should each be awarded a 50%
premarital interest” in the home based on a theory of unjust
enrichment. Wife again appeals the district court’s decision.


             ISSUE AND STANDARD OF REVIEW

¶5     Wife asserts that the district court erred in recognizing a
50% premarital interest for Husband based on unjust
enrichment. “We review the district court’s legal conclusions for
correctness, and will reverse its factual findings only if they are
clearly erroneous.” 438 Main St. v. Easy Heat, Inc., 2004 UT 72,
¶ 49, 99 P.3d 801.


                           ANALYSIS

¶6      Wife asserts that the district court erred in awarding
Husband a premarital interest based on unjust enrichment,
because that theory was neither pleaded nor tried by consent.
Husband maintains that his pleadings adequately asserted an
unjust enrichment claim and that, even if they did not do so
explicitly, Wife was aware of the claim and defended against it
at trial, thereby impliedly consenting to its consideration. We
agree with Wife.

¶7     First, Husband’s pleadings cannot be construed as
asserting an unjust enrichment claim. The pleadings alleged that
Husband “has exerted hours and money into the home,
including trade work,” and that he “should be awarded a sum



20180257‐CA                     3               2019 UT App 155
                       Oldroyd v. Oldroyd


certain from [Wife’s] equity in the home for all the work he has
completed on the home, and for value of his trade work that he
has performed for investment on the marital home.” This is not a
claim for a premarital interest in property based on unjust
enrichment or any other theory but a claim for an equitable
award of a portion of Wife’s premarital asset.2 See Lindsey v.
Lindsey, 2017 UT App 38, ¶ 33, 392 P.3d 968.

¶8     Second, Husband has not pointed us to anything in the
trial record suggesting that the issue was tried by implied
consent. “When an issue not raised in the pleadings is tried by
the parties’ express or implied consent, it must be treated in all
respects as if raised in the pleadings.” Utah R. Civ. P. 15(b)(1).
“Implied consent to try an issue may be found where one party
raises an issue material to the other party’s case or where
evidence is introduced without objection, where it appears that
the parties understood the evidence is to be aimed at the
unpleaded issue.” Hill v. Estate of Allred, 2009 UT 28, ¶ 48, 216
P.3d 929 (quotation simplified). But “when evidence is
introduced that is relevant to a pleaded issue and the party
against whom the amendment is urged has no reason to believe
a new issue is being injected into the case, that party cannot be
said to have impliedly consented to trial of that issue.” Id.
(quotation simplified).


2. In Oldroyd I, we declined Husband’s invitation to construe the
district court’s decision as granting him an equitable interest in
Wife’s premarital property because the court’s findings did not
support such a determination: “[T]he district court did not rule
that the house was marital property that should be divided
unequally” and “did not purport to award an interest in [Wife’s]
separate property to [Husband] to achieve an equitable result.”
Oldroyd I, 2017 UT App 45, ¶ 9 & n.5, 397 P.3d 645. “Rather, the
court determined that [Husband] had ‘acquired a separate
premarital interest’ in the house.” Id. ¶ 9.




20180257‐CA                     4              2019 UT App 155
                        Oldroyd v. Oldroyd


¶9     Husband’s contribution to the value of the home was a
major issue at trial, and much evidence was presented by both
parties on this point. However, all of this evidence was relevant
to Husband’s equitable claim that his efforts on the home
entitled him to a portion of Wife’s premarital asset. There is
nothing inherent in this evidence that would have suggested to
Wife that the evidence was introduced to prove an unpleaded
unjust enrichment claim. And in fact, Husband represented the
opposite, explicitly acknowledging at trial that his opportunity
to assert unjust enrichment had passed, since more than eighteen
years had elapsed since the completion of the home. The fact that
any unjust enrichment claim was several years too late is the
reason Husband sought an equitable award of a portion of
Wife’s property as part of the divorce action. It was the court
that ultimately construed Husband’s claim as an assertion of a
premarital interest in Wife’s separate property and articulated it
as such in its order.

¶10 In Oldroyd I, we concluded that the district court had
failed to “explain what legal theory gave rise” to Husband’s
premarital interest in the property and clarified, “[T]he court did
not discuss whether unjust enrichment, promissory estoppel,
quasi‐contract, or some other theory applied.” Oldroyd I, 2017 UT
App 45, ¶ 8. While acknowledging that it also did not appear
that Husband had “identified to the court a particular theory
under which he was entitled to a premarital interest,” we left
open the possibility that there could be some legal theory under
which the court could reach such a conclusion. Id. Upon further
review, however, it is apparent that this is not the case. Husband
raised no contract, quasi‐contract, or equitable claim that he had
acquired a premarital interest in the home, and no such claim
was tried by consent. Further, by Husband’s own admission, it
does not appear that any such claim was available to him within
the statute of limitations. See Utah Code Ann. § 78B‐2‐307(1)
(LexisNexis 2018). Thus, the district court erred in determining




20180257‐CA                     5               2019 UT App 155
                       Oldroyd v. Oldroyd


that Husband had established a premarital interest in the
property.

¶11 Because the district court premised its ruling on the
conclusion that Husband had acquired a premarital interest in
the home, it did not rule on his equitable argument. On remand,
the court is not precluded from evaluating this argument, which
was specifically pleaded and tried.3


                         CONCLUSION

¶12 Because a claim of unjust enrichment was neither pleaded
nor tried by consent, the district court erred in determining that
Husband had acquired a premarital interest in the home. We
therefore reverse and remand for further proceedings.




3. Previous cases addressing equitable division of premarital
assets have involved contributions made to those assets during
the course of the marriage. See, e.g., Lindsey v. Lindsey, 2017 UT
App 38, ¶¶ 6–7, 13, 392 P.3d 968; Elman v. Elman, 2002 UT App
83, ¶ 20, 45 P.3d 176. Thus, Utah courts have not had the
opportunity to assess the extent to which one spouse’s premarital
contributions to another spouse’s premarital assets may be
considered in the context of a divorce court’s equitable division
of property. However, Wife does not appear to have asserted
that the court was precluded from considering Husband’s
premarital contributions, and the parties’ presentation of
evidence at trial indicates that both were acting on the
assumption that Husband’s premarital contributions were
relevant to his equitable claim for a portion of Wife’s premarital
asset. We therefore assume, without deciding, that premarital
contributions may be relevant in assessing whether equity
requires division of a premarital asset.




20180257‐CA                     6              2019 UT App 155